Case 1:21-cr-00483-DLF Document8 Filed 07/21/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-518
EDWARD FRANCISCO RODRIGUEZ, : VIOLATIONS:
: 18U.S.C. § 231(a)(3)
Defendant. : (Civil Disorder)

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon and Inflicting Bodily Injury on
Certain Officers)

18 U.S.C. §§ 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. §§ 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. §§ 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in Capitol Grounds)
40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00483-DLF Document 8 Filed 07/21/21 Page 2 of 4

COUNT ONE
On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ committed and attempted to commit an act to obstruct, impede, and interfere with
a law enforcement officer lawfully engaged in the lawful performance of his/her official duties
incident to and during the commission of a civil disorder, and the civil disorder obstructed, delayed,
and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ, using a deadly and dangerous weapon, that is, bear attack deterrent spray, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, and inflict bodily injury on,
an officer and employee of the United States, and of any branch of the United States Government
(including any member of the uniformed services), and any person assisting such an officer and
employee, while such officer or employee was engaged in or on account of the performance of
official duties, and where the acts in violation of this section involve physical contact with the

victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
Inflicting Bodily Injury in violation of Title 18, United States Code, Sections 111(a)(1)
and (b))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ, did knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without

2
Case 1:21-cr-00483-DLF Document 8 Filed 07/21/21 Page 3 of 4

lawful authority to do so, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, bear attack deterrent spray.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)C)(A))

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions , and, during
and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, bear attack
deterrent spray.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2) and (b)(1)(A))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ did knowingly, engage in any act of physical violence against any person and
property in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

restricted area within the United States Capitol and its grounds, where the Vice President and Vice
Case 1:21-cr-00483-DLF Document 8 Filed 07/21/21 Page 4 of 4

President-elect were temporarily visiting and, during and in relation to the offense, did use and
carry a deadly and dangerous weapon, that is, bear attack deterrent spray.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4) and (b)(1)(A))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capito] Grounds with the intent to impede, disrupt, and disturb the orderly conduct
of a session of Congress and either House of Congress, and the orderly conduct in that building of

a hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct within Capitol Grounds, in violation of Title 40, United States
Code, Section 5104(e)(2)(D))

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, EDWARD FRANCISCO
RODRIGUEZ willfully and knowingly engaged in an act of physical violence within the United
States Capitol Grounds.
(Act of Physical Violence within Capitol Grounds, in violation of Title 40, United States

Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

C D Prtieps
Attorney’of the United States in

and for the District of Columbia.
